16-1855
     Ramirez-Gonzalez v. Sessions
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A206 629 325
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of October, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   SAN HUMBERTO RAMIREZ-GONZALEZ,
14            Petitioner,
15
16                     v.                                            16-1855
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gregory Osakwe, Hartford, CT.
24
25   FOR RESPONDENT:                     Chad A. Readler, Principal Deputy
26                                       Assistant Attorney General, Carl H.
27                                       McIntyre, Assistant Director,
28                                       Justin R. Markel, Senior Litigation
29                                       Counsel, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner San Humberto Ramirez-Gonzalez, a native and

6    citizen of Guatemala, seeks review of a May 18, 2016, decision

7    of the BIA affirming a September 22, 2015, decision of an

8    Immigration     Judge    (“IJ”)   denying    Ramirez-Gonzalez’s

9    application for asylum and withholding of removal.1    In re San

10   Humberto Ramirez-Gonzalez, No. A206 629 325 (B.I.A. May 18,

11   2016), aff’g No. A206 629 325 (Immig. Ct. Hartford Sept. 22,

12   2015).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).         The

17   standards of review are well established.         See 8 U.S.C.

18   § 1252(b)(4); Gjolaj v. Bureau of Citizenship & Immigration

19   Servs., 468 F.3d 140, 142 (2d Cir. 2006).



     1 Ramirez-Gonzalez does not challenge the denial of relief
     under the Convention Against Torture. Norton v. Sam’s Club,
     145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
     argued in the briefs are considered waived and normally will
     not be addressed on appeal.”).
                                   2
1        To establish eligibility for asylum and withholding of

2    removal based on membership in a particular social group, the

3    applicant must establish both that the group is legally

4    cognizable, see Paloka v. Holder, 762 F.3d 191, 195 (2d Cir.

5    2014), and that the applicant has suffered past persecution or

6    has demonstrated a well-founded fear or likelihood of future

7    persecution on account of her membership in that group, see

8    Rodas Castro v. Holder, 597 F.3d 93, 100 (2d Cir. 2010), i.e.,

9    that the membership in the group is “at least one central reason

10   for persecuting the applicant,” 8 U.S.C. § 1158(b)(1)(B)(i).

11   A particular social group is cognizable if it refers to “a

12   discrete class of persons” and “the relevant society perceives,

13   considers, or recognizes the group as a distinct social group.”

14   Matter of W-G-R-, 26 I. & N. Dec. 208, 210, 217 (BIA 2014); see

15   Paloka, 762 F.3d at 195 (according deference to the BIA’s

16   construction of “particular social group”).

17       The agency reasonably determined that Ramirez-Gonzalez was

18   targeted by gang members for recruitment, and not because of

19   his membership in any particular social group.

20   Ramirez-Gonzalez testified that the gang members chased and

21   beat him because they wanted him to join their organization.

22   He presented no evidence that the gang members targeted him


                                    3
1    because of his proposed particular social group, “young males

2    with discernible ability to earn money.    The agency’s

3    determination that Ramirez-Gonzalez failed to establish past

4    persecution on account of a protected ground was supported by

5    substantial evidence.    Paloka, 762 F.3d at 196-97 (whether

6    persecution occurs “on account of” a protected ground “depends

7    on the views and motives of the persecutor” (internal quotation

8    marks omitted)).    Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73-74

9    (2d Cir. 2007) (rejecting proposed social group where “harm

10   visited upon members of a group is attributable to the

11   incentives presented to ordinary criminals rather than to

12   persecution”).

13       Nor is the additional group that Ramirez-Gonzalez

14   proposes—“young Guatemalan men who face gang violence”—legally

15   cognizable.    The U.S. State Department report he relies on

16   indicates that gang violence is widespread in Guatemala.    Any

17   group premised on facing such violence lacks particularity.

18   See Matter of M-E-V-G-, 26 I. & N. Dec. 227, 239 (BIA 2014)

19   (particular social group cannot be “amorphous, overbroad,

20   diffuse, or subjective”).   Individuals targeted for gang

21   recruitment “make up a potentially large and diffuse segment

22   of society.”   Matter of S-E-G-, 24 I. & N. Dec. 579, 585 (BIA


                                    4
1    2008).    And a particular social group cannot be defined solely

2    by the harm its members have suffered.    Ucelo-Gomez, 509 F.3d

3    at 73 (“[A] social group cannot be defined exclusively by the

4    fact that its members have been subjected to harm.” (internal

5    quotation marks omitted)).

6         Nor did the agency err in holding that Ramirez-Gonzalez did

7    not establish a well-founded fear of future persecution on

8    account of a protected ground.      Ramirez-Gonzalez has failed

9    to establish any protected ground for which he might be

10   persecuted in the future.    See 8 U.S.C. § 1158(b)(1)(B)(i).

11       Because Ramirez-Gonzalez has not met his burden of proof

12   for his asylum claim, he has not met the higher standard required

13   to succeed on his claim for withholding of removal.     See Paul

14   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.    As we have completed our review, any stay of removal

17   that the Court previously granted in this petition is VACATED,

18   and any pending motion for a stay of removal in this petition

19   is DISMISSED as moot.    Any pending request for oral argument

20   in this petition is DENIED in accordance with Federal Rule of

21

22


                                     5
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk




                                 6